FOURTH AMENDMENT TO RIGHTS AGREEMENT Fourth Amendment (this "Amendment") dated as ofthe 7th day of July, 2008 to the Rights Agreement, dated as of July 27, 2006, between Bluegreen Corporation. a Massachusetts corporation (the "Company"), and Mellon Investor Services LLC, a New Jersey limited liability company, as rights agent (the "Rights Agent") as amended on October 16, 2006, May 21, 2007 and October 15, 2007 (as so amended, the "Agreement"). Capitalized terms used but not defined herein shall have the meanings set forth in the Agreement. WHEREAS, the parties hereto entered into the Agreement, pursuant to which the Rights Agent agreed to act as agent with respect to the Rights, whose privileges and obligations were set forth in the Agreement; WHEREAS, the parties desire to amend the Agreement. as further set forth herein; and WHEREAS, pursuant to Section 27 of the Agreement, the Agreement may he amended by the Company without the approval of any holders of Right Certificates by a writing signed by the Company and the Rights Agent. NOW THEREFORE. in consideration of the premises and the mutual agreements herein set forth. the parties hereby agree as follows: Section 1. Acquiring Persons. Section 1(a) of the Agreement shall be replaced in its entirety with the following text: "Acquiring Person" shall mean any Person (as such term is hereinafter defined) who or which, together with all Affiliates (as such term is hereinafter defined) and Associates (as such term is hereinafter defined) of such Person, shall be the Beneficial Owner (as such term is hereinafter defined) of 10% or more of the Common Shares (as such term is hereinafter defined) of the Company (as such term is hereinafter defined) then outstanding. but shall not include (1) the Company, (2) any Subsidiary (as such term is hereinafter defined) of the Company. (3) any employee benefit plan of the Company or of any Subsidiary of the Company, or any entity holding Common Shares for or pursuant to the terms of any such plan or (4) Levitt Corporation, a Florida corporation. or any Affiliate of Levitt Corporation by virtue of its Affiliation therewith, or any of their respective successors or assigns ("Levitt"). Notwithstanding the foregoing, no Person, including, without limitation, any of the Siegel Shareholders (as such term is hereinafter defined) shall become an "Acquiring Person" as the result of (A) an acquisition of Common Shares by the Company that, by reducing the number of Common Shares of the Company outstanding, increases the proportionate number of Common Shares of the Company beneficially owned by such Person to 10% or more of the Common Shares of the Company then outstanding or (B) an acquisition by such Person of Common Shares upon exercise of subscription rights granted to the Person in the rights offering which the Company, on February 14, 2008, announced that it intends to pursue (such rights offering, as the terms and conditions thereof may be amended from time to time by the Board of Directors of the Company, the "Rights Offering"); provided, however, that, if a Person shall become the Beneficial Owner of 10% or more of the Common Shares of the Company then outstanding by reason of share purchases by the Company or by reason of share acquisitions by the Person upon exercise of subscription rights granted to the Person in the Rights Offering and shall, after such share purchases by the Company or share acquisitions by the Person in the Rights Offering, become the Beneficial Owner of any additional Common Shares of the Company, then such Person shall be deemed to be an "Acquiring Person." Notwithstanding the foregoing, if the Board of Directors determines in good faith that a Person who would otherwise be an "Acquiring Person." as defined pursuant to the foregoing provisions of this paragraph (a), (i) has become such inadvertently or (ii) has become such as the result of contractual obligations that are or purport to be legally binding entered into prior to and not materially amended or modified after, the date of this Agreement and has not acquired 1% or more of the Common Shares of the Company then outstanding by means other than such contractual obligations since the date of this Agreement, and in either of case (i) or (ii), such Person divests as promptly as practicable (but in the case of clause (ii) in no event later than the date 60 calendar days following the date of the acquisition of beneficial ownership that would otherwise cause such Person to he an Acquiring Person (the "Divestiture Deadline")) a sufficient number of Common Shares so that such Person would no longer be an "Acquiring Person." as defined pursuant to the foregoing provisions of this paragraph (a), then such Person shall not be deemed to be an "Acquiring Person" for any purposes of this
